Case 2:18-cv-01107-MSG Document 62-1 Filed 04/01/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

RENA ABRAN, individually and as mother
and Administrator of the ESTATE OF
GENE WILSON

Vv. : No, 2018-CV-01 107-MSG

CITY OF PHILADELPHIA, CORIZON
HEALTH INC.. NURSE MARILOU
ORGASAN, ET AL:

 

PLAINTIFF'S MEMORANDUM OF LAW
TO DEFENDANTS MOTION

FOR SUMMARY JUDGMENT
I, Matter Before The Court:

The defendants, Corizon and Nurse Marilou Orgasan have filed a motion for summary
judgment seeking to dismiss all allegations made against them in Count II of the Plaintiffs
Amended Complaint. These defendants allege and assert that granting the motion is proper
since, they contend, that Plaintiff was dutybound to file a Certificate of Merit under Pa.R.C.P.
1042.3 despite the fact that the instant matter is a 1983 Civil Rights Federal complaint not based
on diversity and despite the fact that the parties are in the middle of discovery at the filing of the
defendants’ motion and despite the fact that one defendant, Nurse Orgasan, is scheduled to have
her deposition taken in this above-captioned matter on April 16, 2019. (See Attached Exhibit

AN d

Il. Question:

MUST DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT BE DISMISSED
SINCE DISCOVERY IS STILL OPEN, NURSE ORGASAN’S DEPOSITION IS STILL
PENDING AND SINCE PLAINTIFF. IN HER AMENDED COMPLAINT MADE NO
ALLEGATIONS OF MEDICAL MALPRACTICE WHICH WOULD DICTATE THE
Case 2:18-cv-01107-MSG Document 62-1 Filed 04/01/19 Page 2 of 7

ISSUANCE OF A CERTIFICATE OF MERIT WHEN THE CASE LAW CITED BY
DEFENDANTS IS FACTUALLY INOPPOSITE TO THE PRESENT CASE AND WHERE
THE COURT HAS ONLY HELD THAT A CERTIFICATE OF MERIT MAY BE
MANDATORY IN PA FEDERAL CASES BASED ON JURISDICTION ONLY AND ARE
NOT OTHERWISE MANDATORY FOR 1983 FEDERAL CASES?

ANSWERED IN THE AFFIRMATIVE

Il.  — Faets:

The Plaintiff filed a federal 1983 and deliberate indifference complaint and in a
subsequent amended complaint, did add Corizon Health Services and one of its employees, nurse
Orgasan, On or about March 26, 2016, nurse Orgasan received a call that a prisoner, Gene
Wilson, had attempted suicide in his cell. The nurse‘s prison medical staff was, by the nurse's
own admission, understaffed at this time. Nevertheless nurse Orgasan attended to Mr. Wilson's
unconscious . but warm body, inside his cell. In Count If] of the Plaintiff's complaint the
Plaintiff alleged various and sundry negligent and or careless acts committed by the defendants
including allegations that due to said understaffing as well as improper training defendant
Orgasan acts caused both personal injury to the Plaintiff and may have, in turn, led to his
untimely demise. (See Exhibit “B”, Plaintif!s Amended Complaint, Count IIT, Paragraphs
§3-65). Defendants allege that, given these allegations, Plaintiff should initially secured and filed
a certificate of merit despite the fact that no case law exists which compels a Plaintiff to file a
certificate of merit (hereinafter referred to as a “COM”) in a 1983 action.

IV. General Law:
To warrant summary judgment, the moving party must establish “that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a), and all facts should be viewed “in the light most favorable to the non-moving

party,” with “all reasonable inferences [dmwn] in that party's favor.” Scheidemanitle v. Slippery
Case 2:18-cv-01107-MSG Document 62-1 Filed 04/01/19 Page 3 of 7

-., 470 F.3d 535, 538 (3d Cir. 2006).

 

A factual dispute is genuine “if the evidence is such that a reasonable jury could retwm a
verdict for the nonmoving party,” Anderson y. Liberty Lobby, Inc., 477 U.S, 242, 248 (1986), but
“{cJonversely, where a non-moving party fails sufficiently to establish the existence of an
essential element of its case on which it bears the burden of proof at trial, there is not a genuine
dispute with respect to a material fact and thus the moving party is entitled to judgment as a
matter of law.” Goldenstein v, Repossessors Inc.. 815 F.3d 142, 146 (3 Cir. 2016).

The court is obliged to give a party opposing summary judgment an adequate opportunity
to obtain discovery, See Celotex Corp. v. Catrett. 477 U.S. 317, 322, 106 S.Ct, 2548, 2552, 91

L.Ed.2d 265 (1986); see also Costlow v, United States, 552 F.2d 560, 563-64 (3d Cir.1977).

V. Argument:

Summary Judgment is only properly to be considered when all discovery has ended, This
is- not the case presently since upon the filing of the defendants’ motion for summary judgment
discovery is ongoing. incomplete and the defendant, nurse Orgasan’s deposition will be taken on
or about the middle of April. 2019, Therefore, this court can not and must not decide on a motion
for summary judgment that has been prematurely submitted at best. The court must therefore, as
a matter of law, dismiss the defendants’ motion forthwith on this basis alone.

Assuming arguendo that the defendant's motion has been properly, timely and
appropriately filed this court must dismiss the same as the defendants have not sustained their
burden of law that no legitimate factual dispute exists as il relates to Plaintiffs failure to submit a
certificate of merit (hereinafter referred to as a “COM”) solely as it relates to the issues of

negligence and carelessness and where the Plaintiff has also alleged that deliberate indifference
Case 2:18-cv-01107-MSG Document 62-1 Filed 04/01/19 Page 4 of 7

has taken place against the decedent Gene Wilson in reference to his untimely demise while a
prisoner at a Philadelphia prison.

No COM is necessary since no allegation of specific medical malpractice, as stated in the
cases, cited by the defendants, Corizon and Orgasan, as controlling was made in the Plaintiff's
amended complaint at all. More specifically, in Count III the Plaintiff alleges general acts of
negligence and states that said defendants, “...improperly trained, disciplined and violated the
constitutional rights of Gene Wilson, deceased, due to improper medical care,” (Paragraph #54,
Plaintiff's Amended Complaint). Moreover, Plaintiff that the defendants Corizon and nurse
Orgasan failed to have the “proper procedures in place, in having to treat a suicidal inmate, in an
emergency, in a timely manner. This allegation, also, does not require the submission of a COM
as a matter of law as it is merely an allegation that Corizon had no proper procedures in place to
properly care for and assist the now deceased Gene Wilson, (Paragraph #55). Additionally, the
Plaintiff also alleged that since the defendant Corizon had understaffed its prison medical staff
this understaffing caused a failure to properly care for Gene Wilson, (See paragraphs #56). This
paragraph, as well, does not require the submission of a certificate of merit.

he defendants now wish to have the court require a certificate of merit in situations
where general allegations of negligence, within a 1983 federal civil complaint where jurisdiction
is founded primarily on federal constitutional grounds and not on the basis of diversity, are made
and where Plaintiff, as is the present case, has alleged that the defendants’ behavior was
negligent, careless and tantamount to deliberate indifference. Of course, there is no case law
which dictates that the Plaintiff, must, as a matter of law submit a certificate of merit under these
specific type of circumstances and the case law submitted by the defendants, likewise, does not

hold that, under these circumstances, Plaintiff must submit a COM, This was not the intent of the
Case 2:18-cv-01107-MSG Document 62-1 Filed 04/01/19 Page 5 of 7

court when they ruled that, in certain limited circumstances, a Plaintiff must submit a COM when
alleging some form of medical malpractice. Such was not the case presently as the allegations
contained in the Plaintiff's complaint do not warrant such a finding. Defendant would have you
believe that all allegations of negligence and carelessness require the submission of a COM when
the case law cited by the defendants, Corizon and Orgasan contradict this meritless assertion.
This case is, essentially, 1983 action not a medical malpractice case, Therefore no COM is
necessary us a matter of law.

To be more specific, the two cases cited by the defendant as controlling are
distinguishable from the instant matter. For example, the Munsif case invoked an unlicensed
doctor who alleged, in a civil suit against a hospital and surgeon that medical malpractice took
place when his leg was amputated without his informed consent. The other case. Schmigel, dealt
with a situation where the defendant doctor negligently performed laparoscopic adjustable gastric
band surgery on the Plaintiff. During surgery, however, the band fell off and was, thereupon, left
free floating inside Mr. Schmigel's abdomen. Schmigel held that in a federal diversity civil
action a certificate of merit, in this scenario, should have been filed.

In the instant case the facts and underlying circumstances are totally different than those found in
both Munsfi and Schmigel. For one, the instant federal civil matter is a 1983 action based in
large part on federal questions. Diversity is not an issue herein as all parties cither reside, are
employed in Philadelphia, Pennsylvania or otherwise regularly conduct business in Philadelphia
(ie. Corizon), Therefore the cases sited by the defendant are irrelevant because said cases do not
hold that a 1983 civil rights case must provide said certificate of merit when the filing of said suit
is NOT based on diversity. (Munsif v, Hospital, 2016 WL 5192377 (E.D. Pa.), Schmigel v.

Uchal. 800 F.3d 113 (3% Cir, 2015)).
Case 2:18-cv-01107-MSG Document 62-1 Filed 04/01/19 Page 6 of 7

VI. Conclusion:

For all of the foregoing reasons the defendants’ summary judgment motion should be

dismissed with prejudice.

Respectfully submitted,

HL.

‘i}son, Esquire
Plaintit?

   
 

 

 
Case 2:18-cv-01107-MSG Document 62-1 Filed 04/01/19 Page 7 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

RENA ABRAN, individually and as mother
and Administrator of the ESTATE OF
GENE WILSON

Vv, : No. 2018-CV-01107-MSG
CITY OF PHILADELPHIA, CORIZON

HEALTH INC., NURSE MARILOU
ORGASAN, ET AL.;

 

ERTI F SERVICE
|, Troy H. Wilson, Esquire, hereby certify that | caused a true and correct copy of the
foregoing Reply to Defendam Corizon and Nurse Marilou Orgasan’s Motion for Summary
Judgment to be electronically filed on this 1" Day of April, 2019, and thereby served the

following counsel of record via the Court's ECF system.

Email: leaulevi@okllp.com Email: mark.maguire@phila.com
ipregorv@okllp.com City of Philadelphia Law Department

O'Connor Kimball] LLP 1515 Arch Street

Two Penn Center Plaza, Suite 1100 14" Floor

1500 JFK Boulevard Philadelphia, PA 19102

Philadelphia, PA 19102
Attorney for Corizon/Orgasan

 

 

Troy H. Wilson, Esq..LLC
215 S, Broad Street. 2™ Flr.
Philadélphia, PA 19107
(215) 985-4566
Email: trovhwilso

 
